No.    84-350

                I N THE SUPREME COURT O THE STATE O MONTANA
                                       F           F

                                                   1985




THE STATE OF

           P l a i n t i f f and Respondent,

    -vs-

ANDREW MARTINEZ,       JR.,    11,

           Defendant and A p p e l l a n t .




APPEAL FROM:      D i s t r i c t C o u r t of t h e T h i r t e e n t h J u d i c i a l D i s t r i c t ,
                  I n and f o r t h e County o f Y e l l o w s t o n e ,
                  The Honorable Diane G. B a r z , J u d g e p r e s i d i n g .



COUNSEL O RECORD:
         F


       For Appellant:

                  John I
                       ,.      Adams, B i l l i n g s , Montana


       For Respondent:

                  Hon. Mike G r e e l y , A t t o r n e y G e n e r a l , H e l e n a , Montana
                  Harold H a n s e r , County A t t o r n e y , B i l l i n g s , Montana




                                            S u b m i t t e d on B r i e f s :    March 1 4 ,      1985

                                                                Decided:          J u n e 6 , 1985
Mr.   J u s t i c e F r e d J . Weber d e l i v e r e d t h e Opinion of t h e C o u r t .

        Following          a       jury       verdict         in     the     Yellowstone         County

D i s t r i c t C o u r t , d e f e n d a n t was s e n t e n c e d t o 1 5 y e a r s i m p r i s o n -

ment f o r t h e s a l e o f d a n g e r o u s d r u g s and 6 months f o r c a r r y -

ing     a    c o n c e a l e d weapon.               The   sentences w e r e         to   be     served

concurrently with                  the     last       5 years         suspended.          We   affirm.

        D e f e n d a n t r a i s e s two i s s u e s on a p p e a l :

        1.     Was t h e e v i d e n c e s u f f i c i e n t t o s u p p o r t t h e c o n v i c -

t i o n f o r criminal s a l e o f dangerous drugs?

        2.     Did     the         District           Court        abuse     its    discretion          by

sentencing         defendant             to      a    prison        term     greater      than     that

imposed upon an a c c o m p l i c e ?

        In     January         1984,       Mr.       Nelson,        an     undercover      narcotics

agent,       purchased         a    pound        of    marijuana           from J o h n F l o r e s ,    a

bartender.           N e l s o n a r r a n g e d t o buy an a d d i t i o n a l f o u r pounds

o f m a r i j u a n a from F l o r e s on F e b r u a r y 8 , 1984.

        The t e s t i m o n y o f F l o r e s e s t a b l i s h e d t h a t on F e b r u a r y 6 ,

1984, d e f e n d a n t and L o u i e R i v e r a d r o v e F l o r e s t o a h o u s e a t

209 South 3 1 s t S t r e e t i n B i l l i n g s .                A t t h a t r e s i d e n c e , Rivera

instructed         F l o r e s a s t o how t h e e x c h a n g e o f m a r i j u a n a - f o r -

money would b e made a t t h e back d o o r .                              During t h e c o u r s e o f

t h a t conversation, Flores t e s t i f i e d t h a t t h e defendant s t a t -

ed:     "Hey, you g u y s , d o n ' t mess u p . "

        On t h e morning o f F e b r u a r y 8 , 1 9 8 4 , Agent N e l s o n a r r e s t -

e d F l o r e s f o r c r i m i n a l s a l e o f d a n g e r o u s d r u g s and c o n s p i r a c y

t o sell dangerous drugs.                      Following h i s a r r e s t , F l o r e s agreed

t o c o o p e r a t e w i t h t h e a u t h o r i t i e s and t o c o m p l e t e t h e m a r i -

juana       s a l e scheduled            f o r t h a t day.           Flores told the police

t h a t h e o b t a i n e d h i s m a r i j u a n a from R i v e r a and t h a t R i v e r a i n

t u r n o b t a i n e d h i s m a r i j u a n a from d e f e n d a n t .

        A f t e r s e v e r a l t e l e p h o n e c a l l s , F l o r e s was a b l e t o con-

t a c t R i v e r a and was i n s t r u c t e d t o p r o c e e d t o t h e r e s i d e n c e a t
209 S o u t h 3 1 s t S t r e e t .        Agent N e l s o n and F l o r e s a r r i v e d a t

that    address        a t approximately              6:25       p.m.      Defendant,       Rivera

and t h r e e o t h e r i n d i v i d u a l s w e r e i n s i d e t h e r e s i d e n c e .       The

testimony o f t h o s e i n s i d e t h e house i n d i c a t e d t h e following

sequence o f e v e n t s :          Rivera a r r i v e d f i r s t ; defendant a r r i v e d

later,      s h o r t l y a f t e r 6:00 p.m.          D e f e n d a n t had a c o n v e r s a t i o n

with Rivera.            After t h e conversation,                   d e f e n d a n t went t o t h e

l i v i n g room and w a t c h e d t e l e v i s i o n .         R i v e r a went t o t h e b a c k

d o o r where some c o n v e r s a t i o n was h e a r d .              A t t h a t t i m e defen-

d a n t was     i n t h e v i c i n i t y of       t h e kitchen.            Rivera returned

from t h e b a c k       door,      located       in    the kitchen,            and t a l k e d    to

defendant        in    the      living      room.           About       f i v e minutes     later,

defendant l e f t .

        Other testimony e s t a b l i s h e d t h a t t h e persons a t t h e back

d o o r w e r e Agent N e l s o n        and F l o r e s .         F l o r e s gave Rivera         50

marked      $100 b i l l s ,     t o t a l i n g $ 5 , 0 0 0 , and r e c e i v e d f o u r p o u n d s

o f m a r i j u a n a i n 8 z i p - l o c b a g s from R i v e r a .

        D e f e n d a n t was    apprehended           by    the police         a f t e r he   left

t h e house.        During t h e a r r e s t , a small automatic p i s t o l f e l l

from h i s w a i s t b a n d .      The p o l i c e found 4 7 o f t h e marked $100

b i l l s i n d e f e n d a n t ' s b a c k p o c k e t and a b a g g i e o f m a r i j u a n a .

The p o l i c e a l s o a r r e s t e d R i v e r a when h e l e f t t h e r e s i d e n c e .

T h r e e o f t h e marked $100 b i l l s w e r e found i n R i v e r a ' s p o c k e t .

The e v i d e n c e showed t h a t t h e d e f e n d a n t ' s           f i n g e r p r i n t was on

one    of    the    eight        zip-loc      bags     of    marijuana         sold     t o Agent

Nelson.

                                                  I

       Was     t h e evidence          sufficient           to    support t h e       conviction

f o r criminal. s a l e o f dangerous drugs?

       Defendant         contends        t h a t he d i d n o t p a r t i c i p a t e      in the

s a l e o f m a r i j u a n a b e c a u s e h i s i n v o l v e m e n t was s u b s e q u e n t t o

the    time      the     marijuana-for-money                 exchange         was     completed.
        I n S t a t e v.    Davis    (Mont. 1 9 8 0 ) , 620 P.2d 1 2 0 9 , 3.214-15,

37    St.Rep.       1958,     1964,     this       Court       adopted     the    following

d e f i n i t i o n of criminal s a l e :

          "To s e l l [ d r u g s ] means t o knowingly and
          intentionally              transfer         possession          or
          ownership o f t h e [drugs] t o a n o t h e r f o r
          money o r o t h e r va l u a b l e c o n s i d e r a t i o n .
          F o r a p e r s o n t o make s u c h a s a l e it i s
          n o t n e c e s s a r y t h a t he p e r s o n a l l y handle
          a l l of t h e d e t a i l s of t h e t r a n s a c t i o n .
          It is sufficient i f the transaction is
          a r r a n g e d by him and h a n d l e d by p e r s o n s
          u n d e r h i s d i r e c t i o n and i t i s s u f f i c e n t
          t o constitute a                 sale i f        t h e person
          charged w i t h s a l e i s involved i n t h e
          t r a n s a c t i o n by a c c e p t i n g , h a n d l i n g , o r
          c o u n t i n g t h e money and d i r e c t i n g t h e
          d e l i v e r y of t h e [drugs]     .      I n o t h e r words,
          t h e person charged with t h e s a l e does n o t
          have t o p e r s o n a l l y conduct a l l o f t h e
          various            elements of         delivery of             the
           [ d r u g s ] and t h e t r a n s f e r o f t h e money.
          It       i s s u f f i c i e n t i f he p a r t i c i p a t e s
          t h e r e i n t o s u c h an e x t e n t t h a t i t i s
          o b v i o u s t h a t h e i s a p a r t o f t h e making
          of t h e s a l e . "

        I n S t a t e v.   Gladue (Mont. 1 9 8 4 ) , 679 P.2d 1256, 1258, 4 1

St.Rep.      669,    672, w e s e t f o r t h t h e s t a n d a r d a p p l i e d by t h i s

Court i n i t s review of t h e evidence:

          "The t e s t f o r t h e s u f f i c i e n c y o f t h e
          evidence         to      s u p p o r t t h e judgment          of
          conviction i s whether t h e r e i s substan-
          t i a l evidence t o support t h e conviction,
          viewed i n a l i g h t most f a v o r a b l e t o t h e
          State.         S t a t e v . Lamb (Mont. 1 9 8 2 ) , 646
P.2d 516, 39 St.Rep. 1021.                       The r e s o l u -
          t i o n of factual matters is f o r t h e jury,
          and i f t h e r e i s s u b s t a n t i a l e v i d e n c e t o
          s u p p o r t t h e judgment,            t h i s C o u r t must
          a f f i r m t h e decision of t h e jury.                  State
          v . Hardy ( 1 9 8 0 ) , 1185 Mont. 1301 604 P.2d
792, 37 St.Rep. 1. D i s p u t e d q u e s t i o n s o f
          f a c t and t h e c r e d i b i l i t y o f w i t n e s s e s
          w i l l n o t be considered o n appeal.                   State
          v. DeGeorge ( 1 9 7 7 ) , 173 Mont. 3 5 , 566
P.2d 59."

       In S t a t e v.      Kutnyak     (Mont. 1 9 8 4 ) , 685 P.2d 901, 910-11,

4 1 St.Rep.      1277, 1289, w e s t a t e d t h e f o l l o w i n g w i t h r e g a r d t o

t h e d e f i n i t i o n of s u b s t a n t i a l evidence:

          " S u b s t a n t i a l evidence i s defined a s such
          r e l e v a n t e v i d e n c e a s a r e a s o n a b l e mind
           might a c c e p t       as    adequate        to     support       a
           conclusion. "

        Defendant contends t h a t because o f c o n f l i c t i n g evidence,

t h e t r i e r o f f a c t c o u l d n o t have found t h e e s s e n t i a l e l e m e n t s

of   t h e crime.          Defendant contends t h a t t h e evidence e s t a b -

lishes that:            h e was v i s i t i n g h i s f r i e n d s a t t h e r e s i d e n c e

where t h e s a l e o c c u r r e d , m e r e l y made s m a l l t a l k w i t h R i v e r a ,

was i n t h e v i c i n i t y o f t h e k i t c h e n o n l y b e c a u s e h e was u s i n g

t h e bathroom, had $4,700 i n marked money b e c a u s e R i v e r a a s k e d

him t o t r a n s p o r t t h e money t o t h e Brown J u g Tavern--which                       was

o n l y a l i t t l e o v e r a b l o c k away--and           t h a t h i s f i n g e r p r i n t was

on t h e z i p - l o c b a g b e c a u s e , w h i l e u s i n g t h e b a t h r o o m , h e t o o k

a q u a n t i t y o f m a r i j u a n a from t h e bag f o r h i m s e l f .

        The     State's        evidence        showed       that      the     defendant         was

p r e s e n t w i t h R i v e r a and F l o r e s a t t h e t i m e t h e i n i t i a l p l a n s

w e r e made f o r t h e s a l e o f t h e $5,000 w o r t h o f m a r i j u a n a and

that     defendant         told      Rivera       and     Flores        "don't      mess      up."

D e f e n d a n t was a l s o p r e s e n t a t t h e r e s i d e n c e where t h e m a r i -

juana     s a l e t o o k p l a c e and t a l k e d t o R i v e r a b e f o r e and a f t e r

the sale.          D e f e n d a n t had $4,700 o f marked $100 b i l l s i n h i s

r e a r p o c k e t and h i s f i n g e r p r i n t was found on 1 o f t h e 8 b a g s

o f m a r i j u a n a s o l d t o Agent Nelson.

        W e c o n c l u d e t h a t w h i l e t h e r e was       some c o n f l i c t i n t h e

evidence,       t h e r e s o l u t i o n o f t h a t c o n f l i c t was f o r t h e j u r y .

We   hold t h a t ,     when viewed i n a             l i g h t most f a v o r a b l e t o t h e

S t a t e , t h e r e c l e a r l y was s u b s t a n t i a l e v i d e n c e t o s u p p o r t t h e

conviction.

                                                I1

        Did t h e D i s t r i c t C o u r t a b u s e i t s d i s c r e t i o n by s e n t e n c -

i n g d e f e n d a n t t o a p r i s o n t e r m g r e a t e r t h a n t h a t imposed upon

an accomplice?
        Defendant a r g u e s t h a t h i s s e n t e n c e o f            15 y e a r s w i t h 5

years     s u s p e n d e d was u n f a i r b e c a u s e R i v e r a o n l y r e c e i v e d        10

y e a r s w i t h 7 y e a r s suspended.           However, a s p o i n t e d o u t b y t h e

D i s t r i c t C o u r t , d e f e n d a n t was b o t h a s u p p l i e r a n d d r u g d e a l -

er.      This along with other                   f a c t o r s made     it a p p r o p r i a t e t o

s e n t e n c e him t o 1 5 y e a r s w i t h 5 s u s p e n d e d .      There i s no b a s i s

f o r c o m p a r i s o n o f t h a t s e n t e n c e , imposed a f t e r t r i a l , t o t h e

plea bargain sentence o f Rivera.                          The s e n t e n c e imposed upon

t h e defendant          is w e l l within t h e provisions of                     §     45-9-101,

MCA, w h i c h would a l l o w l i f e i m p r i s o n m e n t .

        We     have     previously          refused       to    review       a     sentence         on

a p p e a l on t h e     issue of        d i s p a r i t y only.        In S t a t e v.        Lloyd

(Mont.       1 9 8 4 ) , 676 P.2d 229,     231,     41 St.Rep.          263,      266,     this

Court s t a t e d :

             "We w i l l n o t r e v i e w a s e n t e n c e on a p p e a l
             f o r mere i n e q u i t y o r d i s p a r i t y .    Such a
             review i s t o b e conducted by t h e Sentence
             Review Division.             S t a t e ex rel. Greely v.
             D i s t r i c t Court      ( 1 9 7 9 ) , 180 Mont. 3 1 7 ,
             3 2 7 , 590 P.2d 1 1 0 4 , 1110.             Rather, t h i s
             C o u r t w i l l o n l y review s e n t e n c e s f o r
             their legality.               The s t a n d a r d f o r s u c h
             review i s whether the c o u r t abused i t s
             d i s c r e t i o n i n t h e sentencing process."

        T h i s C o u r t h a s a l s o s t a t e d t h a t "a        sentence within t h e

l i m i t s provided by s t a t u t e i s n o t a n abuse o f d i s c r e t i o n . "

S t a t e v.    Lemmon      (Mont.      1 9 8 4 ) , 692 P.2d 455,     459,       41 S t . R e p .



        W e hold t h a t t h e District Court d i d not abuse i t s d i s -

c r e t i o n by s e n t e n c i n g d e f e n d a n t t o a p r i s o n t e r m g r e a t e r t h a n

t h a t imposed upon h i s a c c o m p l i c e .